Citation Nr: 1414770	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for residuals of a head injury.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is of record.  

Also, in a May 2011 rating decision the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement with the decision and the RO issued a statement of the case (SOC) in December 2011.  The Veteran did not file a substantive appeal and that matter is not currently in appellate status.  See 38 C.F.R. § 20.200 (2013) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

(The claims for entitlement to service connection for bilateral hearing loss and for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC)  

FINDINGS OF FACT

1.  In a statement from the Veteran's representative, received by the RO in November 2011 and prior to the promulgation of a decision in this appeal, it was reported that the Veteran was withdrawing his claim of entitlement to service connection for a right knee disability.  

2.  A neck disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the cervical spine was not exhibited within the first post service year.  

4.  A back disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the lumbar spine was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A neck disability was not incurred in or aggravated during active military service, nor may degenerative joint disease of the cervical spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  A back disability was not incurred in or aggravated during active military service, nor may degenerative joint disease of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a March 2009 notice letter, the RO notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) are associated with the claims folder as are his VA and private treatment records.  Concerning private records, the Veteran did submit a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for a Dr. Perry of Ogden, Utah.  Dr. Perry reportedly had treated the Veteran for his back disability in the 1960s and 1970s.  The Veteran provided only a partial address for Dr. Perry and identified him as being deceased.  A VA Form 21-4142 was also submitted for a "Dr. Donald Bryan" who reportedly also treated the Veteran's back.  The Veteran notified the RO that he had attempted to obtain records from Dr. Bryan but had been informed that the records were destroyed.  The RO was likewise informed by Dr. Bryan's office of this fact.  

Otherwise, the Veteran has presented argument and evidence in support of his claims, to include his testimony before the undersigned VLJ.  Furthermore, the Veteran was provided a VA examination in September 2010 with respect to his claim for service connection for a back disability.  

During the above September 2010 examination, the Veteran provided a history concerning his neck disability.  While the examiner did provide a diagnosis of cervical degenerative disc disease, he does not appear to have included the Veteran's neck (cervical) disability as part of his medical opinion.  With that said, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2).  The United States Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.  

Following consideration of McClendon, the Board finds that VA's duty to assist does not necessarily include providing the Veteran with a VA examination for his claimed neck disability on appeal.  The Veteran's STRs do not reflect complaints or treatment for neck pain or a neck disability, and as will be discussed in more detail herein, the Board does not find credible convincing evidence of an incident or injury in service affecting the neck.  

Finally, the Veteran's claims for a neck disability and for a back disability were last considered by the RO in an October 2011 supplemental statement of the case (SSOC).  Since that time, additional VA treatment records have been associated with the claims folders.  When the Agency of Original Jurisdiction (AOJ) receives "pertinent evidence" relevant to a claim properly before it, and the evidence is not duplicative of evidence already discussed in the SOC or SSOC, the AOJ must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2013); 38 C.F.R. § 19.37(a) (2013).  The Board's review of the additional VA treatment records, dated in October 2011 and December 2011, reflect reference to the Veteran's back disability and neck disability but for the most part pertain to his psychiatric treatment.  The treatment records do not otherwise provide medical opinions or other relevant findings concerning the etiology of the Veteran's neck or back disabilities.  As the information contained in the additional VA treatment records is at best cumulative of that evidence contained in previously considered VA treatment records, the Board does not find the VA treatment records received since the October 2011 SSOC are "pertinent evidence" requiring the RO to issue an SSOC.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims for service connection for a neck disability and for a back disability.  

II.  Analysis

Withdrawal of Appeal-Right Knee Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran perfected an appeal in December 2010 to the claim of entitlement to service connection for a right knee disability.  In a statement from the Veteran's representative received by the RO in November 2011, and prior to the promulgation of a decision in this appeal, the representative indicated that the Veteran was withdrawing his claim of entitlement to service connection for a right knee disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to the claim.  

Accordingly, the Board does not have jurisdiction to review the appeal of the claim of entitlement to service connection for a right knee disability and the claim is dismissed.  

Service Connection-Neck and Back Disabilities

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis, service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

The Veteran has alleged that his current neck and back disabilities are related to his period of service.  He contends that he was physically beaten by the military police in service resulting in injuries to his neck and back, and that he has suffered from neck and back pain since that time.  In a September 2010 statement regarding his military service, the Veteran reported he had been beaten about the head and body and left in a ditch.  He was also reportedly attacked in his sleeping quarters and hit in the face by a soldier.  Furthermore, after being arrested by the military police at a Fort Hood, Texas, NCO club, the Veteran was reportedly beaten in his holding cell with nightsticks/billy clubs.  

A review of the Veteran's STRs reflects an April 1967 treatment record noting that the Veteran was being examined "post-battery by MPs."  On physical examination, the Veteran's neck was reported negative.  There was tenderness over the left third as well as left sixth and seventh ribs without fracture.  There were two bruises identified on the Veteran's back which the clinician reported probably had been made with a blunt object.  There was also tenderness over the left posterior iliac spine.  A subsequent June 1967 treatment note reflected the Veteran's complaint of back pain for four weeks.  There was slight tenderness at L5-S1.  Follow-up orthopedic evaluation the next day was negative and an X-ray of the lumbosacral spine was also reported negative.  The physician's impression was normal lumbosacral spine.  

During a separation medical examination later in June 1967 there was no report by the Veteran of neck pain or back pain and clinical examination was negative.  In the accompanying Report of Medial History, the Veteran specifically denied having or having had recurrent back pain.  

Following his application for benefits in February 2009, the Veteran's former spouse submitted a statement in support of the Veteran's claim for service connection for a back disability.  She noted that during the years they were married, beginning in 1967, the Veteran had had back problems.  Furthermore, that he had been treated by Dr. Louis Perry.  (As noted previously, the Veteran reported that he was formerly treated by Dr. Perry but that the doctor was now deceased.)

Otherwise, post-service medical evidence documents radiographic evidence of congenital fusion anomaly and multi-level degenerative disc disease of the cervical spine, as well as degenerative disc disease of the lumbar spine.  

The Veteran was examined in September 2010 for VA purposes.  The examiner noted the Veteran's reported history in service to include discussion of the Veteran's STRs.  The Veteran was noted to report that it had been recommended to him that he delay his separation from the military so that he could undergo a back operation.  It was also reported by the Veteran that he received chiropractic treatment for his back immediately after separating from service from Dr. Perry.  Furthermore, the Veteran reported that he was seen by an orthopedic surgeon noted as, "Dr. Donald O'Brien" (apparently the same "Dr. Donald Bryan" identified in a 21-4142 discussed previously) in 1986 but the records had been destroyed.  In addition, the Veteran identified suffering an injury to his neck in service during his beating by the base military police and that he had had continuous neck pain since that time.  Finally, the Veteran reported that he had been in a motor vehicle accident in 2003.  He commented that following the accident he complained of problems with his cervical and thoracic spine "attempting to gain money from the accident."  He nonetheless indicated that he believed that his neck pain was actually related to his altercation with the military police during service.  Following an examination, the VA examiner diagnosed the Veteran as having cervical degenerative disc disease as well as chronic lumbar strain with lumbar degenerative disc disease plus left L4-5 radiculopathy.  The examiner commented that the case was difficult in light of beatings described by the Veteran.  He otherwise noted that the Veteran did report having some physical problems at the time of his separation from service, however, he did not identify any low back pain or recurrent back pain.  The examiner found that, "This suggests that [the Veteran] was cognizant of the ability to claim or complain of injuries; however, did not do so for the back."  The examiner opined:

In regards to what I currently have available to review and the medical evidence, it would be difficult to state in this setting of no documented further treatment or assessment by the time the veteran left service and a negative discharge exam, that the veteran's current back conditions claimed are related to injuries in service as there is no documentation of ongoing chronic complications from that.  His initial findings are not consistent with what he presents with today.  Therefore, his above current diagnoses are not at least as likely as not related to or caused by injuries in service.  

During his hearing before the undersigned VLJ, the Veteran reported having had surgery on his neck and back in 1986.  He also testified that prior to the beating from the military police in his holding cell, he had originally injured his back after being hit by a tank turret.  Otherwise, the Veteran provided additional testimony on the medical treatment he reportedly had received following service for his neck and back.  This included treatment from a "Dr. Reynolds."  The Veteran's description of his treatment from Dr. Reynolds is the same as he described for the previously identified "Dr. Donald Bryan."  

The Veteran is competent to report symptoms of neck and back pain.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence.  Id. at 1336.  In other words, even in the absence of contemporaneous medical records, the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The credibility of a lay evidence can be impeached by a showing of interest, bias, inconsistent statements, etc. 

With respect to service connection on a presumptive basis, the Board finds that there is a lack of medical evidence of any manifestation of arthritis to a compensable degree within one-year of the Veteran's separation from service.  As noted above, the objective medical evidence of record documents degenerative changes in the Veteran's neck and back many years after the Veteran's separation from service.  Furthermore, the Veteran is not competent as a layperson to provide a diagnosis of arthritis, as arthritis is not necessarily simple for a layman to identify, as its symptoms mirror other disease processes.  Thus, service connection is not warranted for arthritis of the cervical spine (neck) or lumbar spine (back) on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the statement of the Veteran (and that of his ex-spouse) regarding treatment immediately after service from Dr. Perry.  The Board recognizes that it is not the fault of the Veteran that he cannot procure treatment records from doctors who allegedly treated him for his neck and back following his release from active service in 1967.  Still, the fact remains that there is lack of objective evidence of any treatment for a neck or back problem for many years after service.  This fact, combined with the lack of any complaints or diagnoses regarding neck pain or injury during service, as well as normal clinical findings of the Veteran's back in his June 1967 separation medical examination, tends to undermine the veracity of the Veteran's statements.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  

Furthermore, the veracity of the Veteran's statements have also been undermined by his report to the VA examiner in September 2010 that he reported neck and thoracic pain following a 2003 motor vehicle accident "to gain money from the accident."  At a psychiatric examination in November 2011, the examiner found the Veteran lacked credibility.  Statements regarding his claimed stressors in service, when compared to actual service treatment records, were inconsistent in several areas.  The Veteran claims recurrent spinal symptoms since service, yet denied recurrent back pain at service discharge.  The Veteran is not a reliable historian and his wife's statements, which are partially based on information provided by the Veteran, are not sufficient to establish continuity of symptoms since service.  

Accordingly, the Board finds that, the Veteran's statements asserting in service injury and/or continuity of symptomatology since service, lack credibility and are without probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (while the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Notwithstanding the above, service connection may still be granted when the evidence establishes a nexus between active duty service and current complaints.  

As for his neck disability, the Veteran has not presented any medical evidence relating his current neck disability to service.  Furthermore, while the Veteran reported that his neck was injured after his beating by the military police, there is a lack of any objective evidence that an injury did in fact occur.  Neither the Veteran's examination in April 1967 nor his separation medical examination in June 1967 document a neck injury or pain.  With regard to his back disability, the only competent medical opinion to address the relationship between the Veteran's current back disability and his period of service, that of the September 2010 VA examiner, found that the Veteran's chronic lumbar strain with lumbar degenerative disc disease was not related to service.  The VA examiner's opinion is based on a review of the claims folders, to include the STRs, and consideration of the Veteran's statements and history.  The Board finds the VA examiner's opinion competent and probative of the matter under consideration.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case-whether the Veteran's neck disability or his back disability is related to his period of service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  Otherwise, there is absent from the record competent evidence linking any current neck disability or back disability to the Veteran's period of service or within one year of service, or competent evidence necessarily refuting the September 2010 VA examiner's opinion regarding the Veteran's back disability.  No medical clinician provides findings or opinions to that effect, and neither the Veteran nor his representative has presented or alluded to the existence of any such medical evidence or opinion.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a neck disability and for a back disability.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a neck disability and for a back disability are denied.  See 38 U.S.C.A §5107.  


ORDER

The appeal for service connection for a right knee disability is dismissed.  

Service connection for a neck disability is denied.  

Service connection for a back disability is denied.  


REMAND

The Veteran was provided VA examinations for his claims of entitlement to service connection for bilateral hearing loss and for residuals of head trauma.  The Board finds the medical opinions associated with those examinations are insufficient.  As a result, addendum medical opinions are necessary before deciding the Veteran's claims.  

With regard to bilateral hearing loss, the Veteran underwent a VA audiological examination in February 2010.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  She reported the Veteran's history concerning noise exposure both during service and after service.  A review of the Veteran's STRs was also conducted.  The examiner opined:

. . . [t]he veteran entered and exited his military service with essentially normal hearing sensitivity in both ears.  The veteran reports significant military and civilian noise exposure.  Given this history, it is my opinion the veteran's hearing loss is not caused by nor a result of his military noise exposure but more likely a result of his civilian noise exposure since his military release.  

The Board finds the VA audiologist's opinion lacks any supportive rationale or analysis.  Supportive rationale is especially important in light of the fact that the examiner identified the Veteran having experienced both significant military and civilian noise exposure.  The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that the Board may not assess probative value of "a mere conclusion by a medical doctor").  Therefore, the examiner should be requested to provide an addendum audiological opinion in which she provides a thorough explanation for her findings and conclusions.  

With regard to residuals of head trauma, the Veteran's STRs, as discussed previously, reflect an April 1967 treatment record noting that the Veteran was being examined "post-battery by MPs."  On physical examination, the Veteran's head was reported negative "except for bruise over occipital."  During his June 1967 separation medical examination, the Veteran reported a history of head trauma, although no residual symptoms associated with any head trauma were identified.  

In a report of February 2011 VA traumatic brain injury (TBI) examination, the Veteran reported experiencing headaches, numbness of the right side of his head, and cognitive deficits associated with his beating by the military police in service.  The VA examiner, a board-certified neurologist, discussed the Veteran's April 1967 STR associated with the MP incident.  On examination, the Veteran reported decreased sensation to pinprick on the right side of his head, as compared to the left, in V1/V2/V3 (referencing the fifth cranial or trigeminal nerve).  Cognitive deficits were not otherwise found and the Veteran was noted as reporting a history of intermittent headaches.  

The examiner commented on the lack of any reported symptoms or findings of TBI.  He also commented that there was "no persuasive evidence of a TBI during service."  Furthermore, the examiner commented that the STRs did not support the Veteran's contentions of TBI-related disability as there was no TBI diagnosed in service.  Otherwise, the examiner' s diagnoses appear to indicate a lack of objective findings of numbness of the right side of the head or any cognitive deficits.  With regard to the Veteran's claimed headaches, the examiner opined the following: 

During today's appointment, the veteran reports having TBI related headaches.  The STR[s] do not support his contention.  Again, there is no diagnosis of TBI.  In effect, there is no persuasive evidence of TBI related headaches.  

At least one reason supporting the examiner's opinion is the lack of any in-service evidence of a TBI, or other clinical findings, following the Veteran's beating in April 1967.  Still, service connection may be granted for any disease diagnosed after discharge, when all the evidence, include that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's complaints of headaches are subjective in nature.  The April 1967 STR, above, did note a "bruise over the occipital."  The examiner's comments about the April 1967 STR do not reflect discussion of the bruising to the occipital area.  Any opinion must provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted.  Stefl, 21 Vet. App. at 124.  Thus, in light of the subjective nature of headaches and the noted bruise to the Veteran's occipital area, it would be important for the examiner to discuss symptoms, if any, resulting from a bruise to the occipital.  Also, assuming the Veteran's claimed headaches, it would be helpful to the Board if the examiner commented on what diagnoses could possibly account for the headaches is such are not necessarily due to any trauma to the Veteran's head.  Therefore, the February 2011 examiner should be requested to provide an addendum neurological opinion in which he provides a thorough explanation for his findings and conclusions.  

Accordingly, the claims are REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his bilateral hearing loss or any residuals of a head disorder (headaches, facial numbness, cognitive deficits, etc.) associated with the April 1967 incident in service in which he was beaten by the military police.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include records available through the CAPRI records system.  The Board is particularly interested in treatment records from the VAMC in Salt Lake City, Utah dated since December 2011.  

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred to the VA examiner (audiologist) who conducted the February 20, 2010 VA audiological examination.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  In particular, the examiner should review her report of February 20, 2010 VA audiological examination.  

Following her review of the evidence of record, the examiner should offer her opinion as to whether it is as likely as not (i.e., probability of 50 percent or more), that the Veteran's diagnosed hearing loss had its clinical onset during service or is otherwise related to service.  The examiner should offer a thorough explanation for her opinion with discussion of the relevant evidence.  

For purposes of the examination, any claim by the Veteran of continuous symptoms of hearing loss since service is not considered reliable.  If the examiner determines that she cannot provide the requested information without resorting to speculation, she must explain why she was unable to do so.  

If the February 20, 2010 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

3.  Also, the claims folders should be referred to the VA examiner who conducted the February 18, 2011 VA TBI examination.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinions.  In particular, the examiner should review the report of February 18, 2011 VA TBI examination he completed.  The examiner should again review the Veteran's complaints and medical history, to include an April 17, 1967 service treatment record (STR) noting the Veteran's examination following his beating by the military police.  In particular, the examiner should review the notation in the April 17, 1967 STR that on physical examination the Veteran's head was negative "except for bruise over occipital."  (If the examiner's interpretation of the notion is different than that of the Board, this should be noted.)  

For any chronic headaches and/or facial/head nerve loss present, the examiner should indicate whether it is as likely as not (i.e., probability of at least 50 percent), that it had its clinical onset during service or is otherwise related to service.    

For purposes of the examination, any claim by the Veteran of continuity of symptoms is not considered reliable.  If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

If the February 18, 2010 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issues of service connection for a bilateral hearing loss and for residuals of a head injury.  If any benefit sought remains denied, the Veteran should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


